Case 1:19-cv-07079 Document 1-2 Filed 12/18/19 Page 1 of 2 PageID #: 23




            Exhibit B
     Case 1:19-cv-07079 Document 1-2 Filed 12/18/19 Page 2 of 2 PageID #: 24



Scarlet Kim

125 Broad Street
18th Floor
New York , NY, 10004



                                                                                               11/14/2019

                                                                                       CBP-2020-012037

Dear Scarlet Kim:



This notice acknowledges receipt of your Freedom of Information Act (FOIA) request to U.S. Customs
and Border Protection (CBP) received on 11/13/2019. Please use the following unique FOIA tracking
number CBP-2020-012037 to track the status of your request. If you have not already done so, you must
create a FOIAonline account at https://foiaonline.gov. This is the only method available to check the
status of your pending FOIA request.



Provisions of the Act allow us to recover part of the cost of complying with your request. We shall charge
you for records in accordance with the DHS FOIA regulations outlined on the DHS website,
https://www.federalregister.gov/documents/2016/11/22/2016-28095/freedom-of-information-act-
regulations. By submitting your request, you have agreed to pay up to $25.00 in applicable processing
fees, if any fees associated with your request exceed this amount, CBP shall contact you; however, the
first 100 pages are free.



Due to the increasing number of FOIA requests received by this office, we may encounter some delay in
processing your request. Consistent with 6 C.F.R. Part 5 §5.5(a) of the DHS FOIA regulations, CBP
processes FOIA requests according to their order of receipt. Although CBP’s goal is to respond within 20
business days of receipt of your request, FOIA does permit a 10-day extension of this time period in
certain circumstances pursuant to 6 C.F.R. Part 5 §5.5(c).



CBP’s FOIA Division is working hard to reduce the amount of time necessary to respond to FOIA
requests. Currently, the average time to process a FOIA request related to "travel/border incidents" is a
minimum of 3-6 months. We truly appreciate your continued patience.



For additional information please consult CBP FOIA website please click on FOIA Act Resources or visit
http://www.cbp.gov/site-policy-notices/foia.



Sincerely,

U.S. Customs and Border Protection
